It being shown that the time of shearing is vital, and no evidence being offered to show that Bachellor's wool was sheared the same as Carlton's, I believe Bachellor's testimony was correctly excluded.
I agree with my associates that it was error to exclude the testimony of Vick.
I do not agree that the error was harmless. The introduction of the letters containing hearsay statements about the price brought in sales made by strangers to the suit was inevitable because the correspondence was vital on the dealings between the parties to the suit. That the letters contained statements which might be given improper weight on some other angle of the case and to say that the jury might have so considered such statements is to assume that the jury would do something they had no right to do, and which the record nowhere shows they did do. Original testimony of other individual sales would not have been allowable to prove market value, and I feel we ought not to assume that the fact that such testimony crept in under cover of the history of the transaction will give it respectability, so that the jury would consider it when they ought not to have, and relieve the appellant of his right to present the best and legal evidence. Dallas Consolidated Electric St. R. Co. v. Black, 40 Tex. Civ. App. 415, 89 S.W. 1087; Northern Texas Traction Co. v. Jenkins (Tex.Civ.App.) 266 S.W. 175, 177. The letters nowhere cover the important part of Vick's testimony — the market value as drawn from reading the daily market quotations.
Moreover, those statements were written when their author was not under oath, when his writing of them imports no legal verity, when he was free as far as the penalties of perjury are concerned to make any statement in the letter he chose, whether true or false. The considerations lead me to believe that we cannot say that the letters cure the error complained of.
Neither do I believe that the error is *Page 1078 
waived by the condition of the charge. The appellant makes no complaint, in this connection, with the charge, and is willing to rest his case on it as written, provided he can get his proper evidence to the jury. My brethren say the issue of the appellant's consent to a sale at 44 cents is presumed found against him if auxiliary to the issues submitted, or is waived if an independent ground of recovery.
The court did not make any finding on an "independent issue" not submitted to the jury to write the judgment entered.
The writer believes the case of Ormsby v. Ratcliffe, supra, a valuable contribution to the Texas court law. All that it decided was that a court might not, on independent issues, make a surprise holding a "judgment in the face of the issues submitted, and regardless of the findings by the jury." It is interesting that Ormsby v. Ratcliffe was reversed and remanded (not rendered) because the trial court did not require a jury decision of those independent grounds of recovery or defense. But the majority opinion in effect proceeds to render this judgment on that holding. They say the error committed would otherwise cause us to reverse this cause, because with that evidence the jury might not have answered in favor of appellant the questions submitted. With that evidence the verdict of the jury might have been for defendant. With such a verdict for appellant in our hands, we would now proceed to enter judgmentagainst the appellant because the issue of consent by defendant to a sale at 42 cents a pound is not submitted to the jury. This, it seems to me, is interpreting Ormsby v. Ratcliffe to hold the very thing it forbids.
Let us now take the other angle; namely, that this issue of consent is auxiliary. In such a view, Carlton had in his cross-action only oneground of recovery, to wit, the negligence of the appellee. If so much of that ground of recovery as was submitted to the jury had been answered by it favorable to Carlton, as we must assume in this court they would, receiving the evidence improperly excluded, the trial judge could not then make a finding contrary to it on a disputed issue of fact which would have nullified that verdict. Ormsby v. Ratcliffe says such unrequested issue "could not form an independent and original basis for the judgment." "The construction contended for would * * * not only make uncertain jury trials, but in many instances be a denial of a trial by a jury." This evil, thus acutely avoided by the holding in the Ormsby Case, is the very thing my associates unwittingly allow to be visited on Carlton. He would have had a verdict (we assume) with his proper evidence before the jury, but we nullify that verdict by assuming that the court made a finding on an unrequested disputed auxiliary issue, which destroyed the effect of the answers of the jury.
The life and vigor of the Ormsby opinion is an unsubmitted issue,consistent with the issues necessary to recovery and found by a jury,
should be deemed found by the court in such a manner as to support the judgment, but as provided in the statute only in support thereof.
We assume the court made a finding on disputed fact which destroys the verdict we are bound to assume the appellant could have gotten with his evidence properly admitted.
If the most that could have been done in such ease is to reverse and remand for another trial, then appellant is being deprived of that other trial by the interpretation of the majority.
The great respect I have for the learning of my associates and my own brief experience in these duties has caused me some doubt as to the propriety of a dissent, but, believing that we face a dangerous trend in the numerous interpretations of Ormsby v. Ratcliffe, I feel impelled to register this dissent.